In addition to the discussion of our decisions by Justices BROWN and FOSTER, I wish to add that I have heretofore expressed my views on the question at issue in Bank of Moundville v. Walsh, 216 Ala. 116, 112 So. 438. And I followed the decision in American Freehold Land Mtg. Co. v. Turner,95 Ala. 272, 11 So. 211, and observations contained in Comer v. Sheehan, 74 Ala. 452. Whatever the rule may be in other jurisdictions, on the first appeal the opinion adhered to the rule that obtained in this jurisdiction. There is an interesting note on the subject to be found, *Page 170 
and many authorities collected, in 14 L.R.A. 668, et seq. I see no good reason to overrule the decision rendered long ago and reported in 95 Ala. 272, 11 So. 211, and followed recently in 216 Ala. 116, 112 So. 438.
I therefore respectfully dissent.